Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00559-CV

             HILL COUNTRY-SAN ANTONIO MANAGEMENT SERVICES, INC.
                           a.k.a. Hill Country Achievement,
                                        Appellant

                                                   v.

                             Rachel TREJO as next friend of Rene Trejo,
                                           Appellee

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-20045
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 3, 2014

DISMISSED

           On February 12, 2014, this court issued an opinion affirming the trial court’s order dated

August 5, 2013. On February 27, 2014, Appellant filed a motion for en banc reconsideration and

this court requested Appellee file a response to Appellant’s motion.

           On July 22, 2014, Appellant filed an unopposed motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Three days later, the Texas Supreme Court granted Appellant’s motion to

dismiss the petition for review. Appellee did not file a response to the en banc motion.
                                                                                      04-13-00559-CV


       On September 23, 2014, we ordered Appellant to clarify whether the July 22, 2014 motion

to dismiss sought (1) a dismissal of the motion for en banc reconsideration or (2) this court to

withdraw the court’s opinion dated February 12, 2014. See TEX. R. APP. P. 42.1(c).

       On October 3, 2014, Appellant clarified its request seeking this court withdraw its February

12, 2014 opinion. Appellee’s subsequent response strongly opposed the withdrawal of the court’s

opinion.

       Appellant’s request to withdraw this court’s February 12, 2014 opinion is denied.

Appellant’s request to dismiss this appeal is granted and this appeal is dismissed.


                                                 PER CURIAM




                                                -2-